         Case 1:20-cv-11889-MLW Document 79 Filed 04/07/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                              CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )             JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
TWITTER, INC.,                          )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )


                                 PLAINTIFF’S STATUS REPORT

As ordered by this court on March 25, 2021, Plaintiff has filed his proposed second amended

complaint via ECF. Today, the Suffolk Sheriff has received the package to be served upon

TWITTER, INC.’s registered agent in Massachusetts, and is expected to perfect service by hand

on Thursday, April 8, 2021 (receipt from Sheriff attached).

        Today, a copy has also been sent to Twitter’s CEO Jack Dorsey at Twitter headquarters

in San Francisco, via certified mail with return receipt requested (receipt attached of certified

mail transmission). Plaintiff shall file the return of service from the Sheriff next week.

                Respectfully submitted under the pains and penalties of perjury,
                                                      /s/ Dr. Shiva Ayyadurai

                                                      _____________________
                                                      Dr. Shiva Ayyadurai



                                                  1
Case 1:20-cv-11889-MLW Document 79 Filed 04/07/21 Page 2 of 4




          April 7, 2021           Plaintiff, pro se
                                  701 Concord Ave,
                                  Cambridge, MA 02138
                                  Phone: 617-631-6874
                                  Email: vashiva@vashiva.com




                              2
Case 1:20-cv-11889-MLW Document 79 Filed 04/07/21 Page 3 of 4




                              3
Case 1:20-cv-11889-MLW Document 79 Filed 04/07/21 Page 4 of 4




                              4
